Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 20, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapper et al. (Sapper; previously cited) in view of VammarD10 (VammarD10; previously cited), and further in view of Hoy (Hoy; previously cited). Fed Register (Fed Register; previously cited) is utilized as evidence of Vammar D10 comprising aliphatic C20 ether compounds (n=0) as registered for trade use). See also Brenntag evidencing that Vammar D10 comprises a mixture of C18-C22 aliphatic ethers (n=0), https://www.brenntag.com/media/documents/uk_ireland/oxo_alcohols_from_exxonmobil_chemical_brenntag.pdf, Retrieved 9/9/2020, Available online on March 24, 2016)

Sapper teaches a method of producing a color coat (abstract) comprising:

forming a basecoat film from the aqueous basecoat, Id.;
applying a clearcoat to the basecoat film, Id.; and
curing the basecoat film together with the clearcoat, Id.;

where the aqueous basecoat comprises 16 to 54% solids by weight in water ([0187]). The composition comprises an organic co-solvent in an amount of 1-20 wt.%. [0181]. The composition comprises polyurethane-methacrylate copolymers, [0059, 0084]; and melamine-formaldehyde resins, [0227]; pigments [0140]; thickeners [0177]. The composition is applied via the customary methods such as spraying, or roll coating [0197].

Sapper teaches the use of organic solvents and co-solvents but does not disclose that the ether has structural formula (I) as claimed.
However, VammarD10 teaches the use of co-solvents in coating compositions such as paints as a co-solvent (Section 3). VammarD10 can be utilized in paint compositions that are applied via spray, dip, and roll coatings. Id. This are the same type of applications of Sapper. VammarD10 is an ether co-solvent as evidenced by Fed. Register.
In the absence of a particular ether suitable co-solvent for the basecoat paint composition it would have been obvious for someone of ordinary skill in the art to look at suitable co-solvents such as the ether co-solvent of Vammar™ D10 and use them in the composition of Sapper, at concentrations in the range of 1-20 wt.% because they are known as suitable for paint compositions.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and utilize an ether co-solvent such as the one disclosed by VammarD10 to improve the pinholing resistance of the coating which is an advantage in the art.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Sapper/VammarD10 discloses the optimization of the co-solvent to achieve an improved solution. Additionally, Hoy in the same field of aqueous coating composition also discloses optimizing co-solvents in aqueous composition discloses the use of co-solvents to maintain the solubility of the polymer in the film forming process. Col.3 ll. 19-20.  Hoy discloses that it is “imperative that during the drying stage, after a particular substrate has been covered with a layer of coating composition a single phase be maintained until the water and co-solvent components have evaporated away leaving the now insoluble organic polymer deposit.” col.3, ll. 21-26.  Although not explicit, Hoy is concerned and solving the problem of pinholes. 
Examiner takes official notice that pinholes are formed when the flash-off time is too short (the solvent evaporates and does not condense back to liquid form to mix with the paint, the evaporation spot is where the pinhole forms), or when utilizing incompatible solvents. 
The co-solvent affects the toughness, adhesion, impact resistance, abrasion resistance, scratch resistance, resistance to solvents, chemicals, acids, bases, and have good color, gloss and stability. Col.5 ll. 15-25. Hoy discloses that the ratio of co-solvent to water can be in the range of about 5:95. Col.7 ll. 1-6. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Re Claims 22-23: The examiner notes that the Sapper/VammarD10/Hoy  has a similar composition as claimed by applicant, (i.e.basecoat polymer composition selected from compounds as per Claim 18 and with VammarD10 in a range of 1-20 wt.%) which would result in the claimed property (increased pinholing limit of up to <20microns in film thickness). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Sapper/VammarD10/Hoy product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapper et al. (Sapper) in view of VammarD10 (VammarD10), Hoy (Hoy), Lamers (US 2008/0070040; Lamers) and Fieberg et al. (WO2011/075718; Fieberg). Fed Register, and Brenntag are presented as evidence. Sapper teaches that an aqueous composition can comprise additional binders, [0185], widely varied guided by the function of the particular additive used. [0186]. 

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and include a polyester in the composition to aid in the formation of the coating film because both Sapper and Lamers teach the use of a mixture of binders and Lamers further teaches that a polyester with a molecular weight in the range of 800-6000g/mol aids in the formation of films that cure at low temperatures with good adhesion, solvent resistance and appearance which are advantages in the art.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Sapper teaches the use of polyurethane in an aqueous composition as shown above, usable in automotive finishing. [0001]. Sapper does not explicitly disclose that the polyurethane comprises a number average molecular weight of 200-30,000 g/mol, a hydroxyl number of 0-250 mg KOH/g, and an acid number of 5-200 mg KOH/g.
However, Fieberg teaches the use of polyurethane binder in water-based coating composition. Abs.  The compositions of Fieberg are used for automotive finishing (p. 1. ll. 4-7). Fieberg teaches that the compositions are long-term stable, which is desired in the art, and produce coatings with weathering 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and form the polyurethane of Sapper with the properties disclosed by Fieberg because Fieberg discloses that the polyurethane with these particular molecular weight, hydroxyl number and acid number produce compositions which are long term stable, and form films with good mechanical properties. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Official Notice
The common knowledge that the formation of pinholes happens when the flash-off time is too short is taken to be admitted prior art because Applicant failed to traverse the Examiner’s assertion of Official Notice.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.
As a preliminary matter, Examiner would like to respectfully remind Applicant if it is possible to provide support for the content of ethers of formula I having n=0 in Vammar D10 as utilized in the working example of the instant specification. 
The exact percentage of n=0 is not known, from which the wt.% of the ethers having n=0 is determined. Examiner suggests that Applicant introduce evidence of the wt.% of ethers contained in VammarD10 to determine the correct wt.% at n=0 to obtain the unexpected results. 

    PNG
    media_image1.png
    756
    711
    media_image1.png
    Greyscale


Applicant argues that the amendments to Claim 1 ensure that the present claims are commensurate in scope with the unexpected results demonstrated in the application. p.6.
The showing of unexpected properties must be commensurate in scope with the claims. MPEP 716.02(b). The showing must be reviewed to see if the results occur over the entire claimed range. MPEP 715.02(d)	.
As admitted by applicant in its arguments, the composition that provides unexpected results comprises the “ether of compound of the structure formula (I), a polyurethane (meth)acrylate, a melamine-formaldehyde resin, a thickener, a color or effect pigment, and a polyester.” p.7. (bolded for emphasis). 
The claim makes the required polyester an optional component, and no disclosure was provided for compositions without the polyester. Therefore, the argument is not persuasive. 

Applicant argues the VammarD10 is not prior art. p. 8
This is not found persuasive because the actual VammarD10 reference notes that the information was published in October 2009. Examiner retrieved the document in 2016. 

Applicant argues that because Sapper’s range is 1-20% and in particular 2-18%, and because the instant Claim’s range of 0.1-1.5wt.% is narrower then the results would not have been expected and the combination falls. pp.8. 
We therefore conclude that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. That is not to say that the claimed composition having a narrower range is unpatentable. Rather, the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious[.]
 In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), 1330. 

Id.  In response to applicant's  arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant attacks the range of Sapper without considering that Hoy optimizes the amount of co-solvent to maintain solubility and proper drying (improper flash-off results in pin-holing). The current rejection comprises Sapper, which discloses a range of 1-20 wt.% of co-solvent, and Hoy, which discloses that the amount of co-solvent is optimized particularly important during the drying stage as high evaporation rates, as noted by Examiner lead to formation of pin-holes. As noted above at the very least the overlapping range for optimization includes 1 to 1.5wt.%.

Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. However, as noted in the Non Final Rejection filed September 14, 2020, it is unclear in the examples what the wt. % of ethers at n=0 is in VammarD10. There is no indication that they are within the claimed range. Since VammarD10 is a mixture of ethers comprising n=0-5, it is unclear if the inclusion of the higher n number ethers are responsible for the unexpected results. 

Applicant argues that Hoy’s teachings would optimize the co-solvent to a higher concentration than claimed, based on the disclosed examples. p.10.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Please refer above to the suggestion of the use of co-solvents to maintain solubility during the film forming process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712